DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed January 5, 2021.  Claims 1, 7, 8, 16, and 17 are currently amended.  Claims 12, 14, 15, 18 and 19 have been canceled.  Claims 1-11, 13, 16, 17, and 20 are pending review in this correspondence.  

Response to Amendment
	Rejection of claims 1-20 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claims 1, 3-7, 10, and 11 as being unpatentable over Kang et al (“Material and Rheological Properties of (glycidoxypropyl) trimethoxysilane modified colloidal silica coatings, De. 2004) in view of Rijo da Costa Carvalho et al (US 2017/0297018 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 2, 9, 16, 17, and 20 as being unpatentable over Kang et al (“Material and Rheological Properties of (glycidoxypropyl) trimethoxysilane modified colloidal silica coatings, De. 2004) and Rijo da Costa Carvalho et al (US 2017/0297018 A1) in view of Su et al (US 2014/0252915 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claim 8 as being unpatentable over Kang et al (“Material and Rheological Properties of (glycidoxypropyl) trimethoxysilane modified colloidal silica coatings, De. 2004) and Rijo da Costa Carvalho et al (US 2017/0297018 A1) in view of Su et al (US 2014/0252915 A1) and further in view of Hashimoto et al (USP 4,891,241) is withdrawn in view of applicant’s claim amendments.

Allowable Subject Matter
Claims 1-11, 13-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the methods or device of claims 1, 16, and 17, wherein the method of surface modification comprises contacting at least one portion of a surface with at least one tri(m)ethoxysilane-containing solution under conditions sufficient to form at least one silane monolayer on the surface thus resulting in a modified surface having a given contact angle with a fluid flowing over the modified surface thereby modifying a flow rate of the fluid over the modified surface, wherein the at least one silane monolayer comprises at least one first silane monolayer resulting in the modified surface having a first contact angle CA1 with the fluid and at last one second silane monolayer resulting in the modified surface having a second contact angle CA2 with the fluid, wherein CA1 > CA2, and the device comprises at least one silane monolayer comprising a silane derivative selected from the group consisting of: TMS-PPEO, HD-TES, TDF-THO-TES, and combinations thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        April 19, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798